IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 281 WAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
DENNIS ANDREW KATONA,                         :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner are:


      (1)   Whether this Court should grant allowance of appeal to determine if the [e]n
            [b]anc Superior Court decision conflicts with and renders meaningless this
            Court’s definition of the Independent Source Doctrine as set forth in
            Commonwealth v. Melendez, 676 A.2d 226 (Pa. 1996).

      (2)   Whether, assuming this Court agrees that in Issue [1], the [e]n [b]anc
            Superior Court clearly misapplied the Independent Source Doctrine and
            thus failed to address the primary issue in this case, allowance of appeal
            should be granted to determine: - as a matter of first impression - if
            Commonwealth v. Brion, 652 A.2d 287 (Pa. 1994) and 18 Pa.C.S.A. §
            5704(2)(iv), require prior judicial approval (i.e. a separate search warrant or
            order) for each separate entry of either a law enforcement agent or CI who
            is seeking to record private conversations within a defendant’s residence.